Case 5:18-cr-00578-EJD Document 10 Filed 02/11/19 Page 1 of 1

AQ 455 (Rev. 01/09) Waiver of an Indictment

 

UNITED STATES DISTRICT COURT FILED
for the
Northern District of California FEB j 12019

United States of America

Vt Soles Mocle

Defendant

Case No.

 

Y-cr-S “inom ant ag

WAIVER OF AN INDICTMENT

)
)
)
)
)

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: Ce tl~14 Ruy Wy

Defendant's signature

 

enature of defendant's attorney

how Ache

Printed name of defendant's attorney
Judge’s signature

Nathanael Cousins, United States Magistrate Judge
Judge's printed name and title
